Citation Nr: 0937278	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  05-21 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected bronchial asthma.

2.  Entitlement to an effective date earlier than July 24, 
2003 for the award of service connection for bronchial 
asthma.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from March 1986 to March 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision by which the RO granted 
service connection for bronchial asthma to which it assigned 
a 10 percent disability rating effective July 24, 2003.  The 
Veteran contested both the initial rating and effective date 
assigned.  In November 2006, the RO assigned an increased 
rating of 30 percent to the Veteran's service-connected 
bronchial asthma effective July 24, 2003.  Although each 
increase represents a grant of benefits, the United States 
Court of Appeals for Veterans Claims (Court) has held that a 
decision awarding a higher rating, but less that the maximum 
available benefit does not abrogate the pending appeal.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this matter 
continues before the Board.

In June 2007, the Veteran failed to appear for a travel Board 
hearing scheduled in connection with his claims.  Pursuant to 
38 C.F.R. § 20.704(d) (2008), when an appellant fails to 
report for a scheduled hearing and has not requested a 
postponement, the case will be processed as though the 
request for a hearing was withdrawn.  

In December 2007, the Board referred the issue of entitlement 
to service connection for psoriasis to the RO for initial 
adjudication.  There is no indication in the record that the 
RO has dealt with this claim.  To the extent that the RO has 
not acted, the issue of entitlement to service connection for 
psoriasis is referred to the RO for initial adjudication.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).

The issue of entitlement to an initial evaluation in excess 
of 30 percent for service-connected bronchial asthma is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The Veteran will be advised if any 
further action is required on his part.


FINDINGS OF FACT

1.  By April 1992 rating decision that became final, the RO 
denied service connection for asthma.

2.  The Veteran filed a claim to reopen his claim of service 
connection for bronchial asthma on July 24, 2003.


CONCLUSION OF LAW

The criteria for the award of an effective date earlier than 
July 24, 2003 for the award of service connection for 
bronchial asthma have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The Board has considered VCAA.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107 (West 2002)).  VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VCAA also redefines the obligations of VA 
with respect to its statutory duty to assist claimants in the 
development of their claims.  Regulations implementing the 
VCAA have been enacted.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2008).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, VCAA is 
generally applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  However, for 
reasons expressed immediately below, the Board finds that 
resolution of the issue on appeal is based on the operation 
of law and that VCAA is not applicable.  See Holliday v. 
Principi, 14 Vet. App. 280, 282-83 (2001) (the Board must 
make a determination as to the applicability of the various 
provisions of VCAA to a particular claim).

The facts in this case are not in dispute.  In Manning v. 
Principi, 16 Vet. App. 534 (2002), citing Livesay v. 
Principi, 15 Vet. App. 165 (2001), the Court held that VCAA 
has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
of the matter.  The Board finds that such is the case as to 
the issue decided on appeal herein.  Application of pertinent 
provisions of the law and regulations will determine the 
outcome.

In this case, the outcome of the earlier effective date claim 
turns upon the application of the law to evidence that is 
already in the file.  No amount of additional evidentiary 
development would change the outcome of this case; therefore 
no VCAA notice is necessary.  See also Mason v. Principi, 16 
Vet. App. 129, 132 (2002) (VCAA not applicable "because the 
law as mandated by statute, and not the evidence, is 
dispositive of the claim"); Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001).

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  38 C.F.R. § 3.103 
(2008).  The Veteran was advised regarding effective dates by 
letters dated in November 2006 and February 2008.  As well, 
he has been accorded ample opportunity to present evidence 
and argument in support of his appeal.  He declined, however, 
to report for a travel Board hearing scheduled in connection 
with his claim.  

Accordingly, the Board will proceed to a decision on the 
merits.

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Law and Regulations 

Finality

A decision of the RO becomes final and binding if no notice 
of disagreement is filed and is not subject to revision on 
the same factual basis.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2008). The decision does not become 
final, however, unless the veteran is notified of the 
decision.  Hauck v. Brown, 6 Vet. App. 518 (1994), 38 C.F.R. 
§ 3.103(a) (2008).

Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.  
See also 38 C.F.R. § 3.156 (2008).

Effective dates generally

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The effective date of direct service connection is the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b).

Effective dates new and material evidence

Unless specifically provided otherwise in the statute, the 
effective date of an award based on a claim reopened after 
final adjudication for compensation benefits shall be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 
(q)(1)(ii), (r).

Discussion

By April 1992 rating decision, the RO denied entitlement to 
service connection for asthma.  Although the Veteran was 
advised of the RO's determination and his appellate rights by 
letter dated the following month, he did not file an appeal.  
The RO's determination, therefore, became final.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.1103 (2008) 
(outlining the procedures and time limitations for appealing 
unfavorable RO decisions to the Board and the finality of 
rating decisions that are not timely appealed).  The Veteran 
again filed a claim of entitlement to service connection for 
asthma on July 24, 2003.  

When the RO granted service connection for asthma via June 
2005 rating decision, it assigned an effective date of July 
24, 2003 for the award of service connection.  July 24, 2003 
is the date of receipt of the claim to reopen.  Under the 
applicable regulations, that is the earliest effective date 
that can be assigned.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400 (q)(1)(ii), (r).  Without determining when entitlement 
to service connection for asthma arose, if it arose before 
the date of claim, then the appropriate effective date is the 
date of claim, namely July 24, 2003.  Id.  The only other 
possible scenario is that entitlement arose after the date of 
claim.  In such a case, an effective date for the grant of 
service connection for asthma would be after July 24, 2003.  
Thus, it is clear that July 24, 2003 is the earliest possible 
effective date for the award of service connection in a 
reopened claim such as this.  Id.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.




ORDER

An effective date earlier than July 24, 2003 for the award of 
service connection for bronchial asthma is denied.


REMAND

Unfortunately, a remand is necessary to ascertain the current 
severity of the Veteran's service-connected bronchial asthma.  
Over three years have elapsed since the Veteran's service-
connected bronchial asthma was comprehensively examined by a 
VA examiner, and it appears that the disability may have 
worsened since that time.  Indeed, the latest evidence of 
record reflects the presence of a severe obstructive defect.  
An examination will provide a clear picture as to the 
Veteran's disability picture.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (VA's statutory duty to assist includes 
the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one).  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Schedule a VA pulmonary examination to 
assess the current severity of the 
Veteran's service-connected bronchial 
asthma.  Pertinent records in the claims 
folder must be reviewed by the examiner in 
conjunction with the examination.  All 
indicated tests should be completed, to 
include pulmonary function tests that 
report the Veteran's FEV-1 and FEV- 1/FVC.  
If there are any conflicts with respect to 
the FEV-1 and FEV-1/FVC findings, the 
examiner should state which finding most 
accurately reflects the current level of 
disability.  The pulmonary function test 
should be performed post bronchodilator.  
All findings should be reported in detail.  
The examiner should report whether the 
Veteran takes daily inhalational or oral 
bronchodilator therapy, or inhalational 
anti-inflammatory medication, and this 
should be verified by a review of the 
Veteran's records showing that he was 
prescribed this type of therapy.  Any use 
of corticosteroids must be discussed to 
include the length and frequency of any 
such course of treatment.  The examiner 
should also report the number of times the 
Veteran is seen on a monthly basis by his 
physician for exacerbation of his 
bronchial asthma.  

2.  Following the completion of the 
foregoing development, and after 
undertaking any additional development 
deemed to be necessary, readjudicate the 
claim.  If the benefit sought on appeal is 
denied, provide the Veteran with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


